            Case 5:15-cv-00672-D Document 117 Filed 04/01/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

ACE OILFIELD RENTALS, LLC,                 )
                                           )
                Plaintiff,                 )
                                           )
v.                                         )      Case No. CIV-15-672-D
                                           )
WESTERN DAKOTA WELDING                     )
AND FABRICATION, LLC,                      )
DOUG KERKVLIET,                            )
TUCKER PANKOWSKI, and                      )
WESDAK WELDING AND                         )
DIESEL, LLC,                               )
                                           )
                Defendants.                )

                                          ORDER

           Defendant Doug Kerkvliet’s Response to Plaintiff’s Motion for Partial

    Summary Judgment [Doc. No. 116] is hereby STRICKEN for failure to comply

    with LCvR 7.1 and 56.1, and FED. R. CIV . P. 6(b)(1)(B) and 56(c) and (e).

    Defendant Kerkvliet filed his response thirty-five days after the deadline, and he did

    not file a motion seeking leave to file out of time. 1 Further, the response does not

    include a section that responds “by correspondingly numbered paragraph, to the

    facts” asserted by Plaintiff, nor does it cite with particularity to any evidentiary




1
  Pursuant to LCvR 7.1(g), a party opposing a motion shall file a response within twenty-
one days after the motion is filed; any motion that is not opposed within the twenty-one
days “may, in the discretion of the court, be deemed confessed.” See also FED. R. CIV. P.
6(b)(1)(B) (“When an act may or must be done within a specified time, the court may, for
good cause, extend the time on motion made after the time has expired if the party failed
to act because of excusable neglect.”
            Case 5:15-cv-00672-D Document 117 Filed 04/01/21 Page 2 of 3




    material in the record. LCvR 56.1(c). 2 As a result, the Court cannot decipher what

    facts Defendant Kerkvliet contends are in dispute. Although a pro se litigant’s

    pleadings are to be construed liberally and held to a less stringent standard than

    formal pleadings drafted by lawyers, pro se parties still must follow the same rules

    of procedure that govern other litigants. See, e.g., Garrett v. Selby Connor Maddux

    & Janer, 425 F.3d 836, 840 (10th Cir. 2005). The Court has already cautioned

    Defendant Kerkvliet about failing to follow the Local Rules of this Court and the

    Federal Rules of Civil Procedure. [Doc. No. 104].

          A copy of the Court’s Local Rules is posted on the Court’s website at

    https://www.okwd.uscourts.gov/wp-content/uploads/local_rules_6-22-2018A.pdf.

    The Court also directs the Clerk of Court to mail a copy of the Local Civil Rules to

    Mr. Kerkvliet.




2
  See also FED. R. CIV. P. 56(c), which provides that a “party asserting that a fact cannot
be or is genuinely disputed must support the assertion by citing to particular parts of
materials in the record . . . or showing that the materials cited do not establish the absence
or presence of a genuine dispute, or that an adverse party cannot produce admissible
evidence to support the fact.” “If a party fails to properly address another party’s assertion
of fact as required by Rule 56(c), the court may consider the fact undisputed for purposes
of the motion” or “may grant summary judgment if the motion and supporting materials—
including the facts considered undisputed—show that the movant is entitled to it.” FED.
R. CIV. P. 56(e)(2), (3).
                                              2
  Case 5:15-cv-00672-D Document 117 Filed 04/01/21 Page 3 of 3




IT IS SO ORDERED this 1st day of April 2021.




                                 3
